Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with HENRY SHIKANI (74972) on 2021/12/17.
Claims
In the application, Claim 14 has been amended to rectify patentability issues as follows:
Regarding Claim 14:
***CLAIM 14 CANCELED***
Allowable Subject Matter
Claim 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A gripper apparatus for grasping and stacking objects, comprising: an adaptor holding unit comprising a top mounting plate and a bottom mounting plate, wherein the adaptor holding unit comprises: a lead screw housing comprising a top end and a Claim 1 specifically:
the structural and operative relationship between the adaptor holding unit, top mounting plate, bottom mounting plate, lead screw housing, coupling mechanism, plurality of slots, plurality of pair flanges, plurality of tapered slots, plurality of threaded nut segments, plurality of jaws, first jaw sleeve, second jaw sleeve, hinging component, plurality of links, modular object holding unit, adaptor, plurality of plates, plurality of linear motion guides, finger holder, plurality of fingers, and guiding rods.  Especially as it relates to the plurality of threaded nut segments slidingly engaging the plurality of slots, and the jaw sleeves being hinged to a corresponding pair of flanges using a hinging component to hinge the first and second jaw sleeve to the flanges and each other and each of the plurality of tapered slots are prevent their corresponding jaw from colliding with the lead screw housing and the links linking first and second jaw sleeves of the plurality of jaw sleeves together and to corresponding threaded nut segments and all of that cooperating with a plurality of linear motion guides and a plurality of fingers which are coupled to corresponding guiding rods, the fingers being actuated for grasping objects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 10040203 B2,  US 7887108 B1, and US 4592692 A have been cited by the examiner as pertinent to the applicant’s disclosure because they teach gripper units utilizing multiple different grippers for engaging articles to be transferred.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652